Citation Nr: 0513697	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  99-03 753A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for circulation disorder of 
the lower extremities, to include as secondary to service-
connected low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to 
February 1959.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board remanded this matter in August 2003 for further 
development.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no competent evidence of a relationship between 
a circulation disorder of the lower extremities and the 
veteran's period of service or to his service-connected low 
back disability.  


CONCLUSION OF LAW

A circulation disorder of the lower extremities was neither 
incurred in nor aggravated by active service, may not be 
presumed to have been incurred therein, and is not caused or 
aggravated by service-connected disability.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In letters dated in April 
2002 and February 2004, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, and of what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The February 2004 letter specifically advised the veteran to 
submit any additional information or evidence.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim was dated in November 1998, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his service connection 
claims.  Nonetheless, the lack of such a pre-decision notice 
is not prejudicial to the veteran in this case.  The VCAA 
notice was provided by the RO in April 2002 and subsequently, 
pursuant to a Remand in August 2003, the RO sent another VCAA 
letter in February 2004 specific to the matter on appeal.  
The content of the notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  It is also noted that after providing the 
veteran the VCAA notice and affording him the opportunity to 
respond, the RO reconsidered the veteran's claims, as 
evidenced by the July 2004 supplemental statement of the case 
(SSOC).  In summary, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Therefore, to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are not 
on file, but the RO made concerted efforts to locate them and 
reconstruct the evidence.  The RO has obtained all post-
service VA and private medical records identified by the 
veteran.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(2), (3) (2004).  It is noted that he has 
identified no private medical records in connection with this 
appeal.  Moreover, the veteran has been afforded a pertinent 
VA medical examination in connection with his claims.  The 
examination report provides the necessary medical opinion.

For the reasons set forth above, and given the facts of this 
case, no further notification or development action is 
necessary in this case.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection may also be allowed on a presumptive basis 
for certain diseases, such as atherosclerotic vascular 
disease, if this disability becomes manifest to a compensable 
degree within one year after the veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).

Further, if a service-connected disability aggravates a 
nonservice-connected disability, service connection may be 
granted for increment in severity of the nonservice-connected 
disability attributable to service-connected disability.  The 
term "disability" refers to impairment of earning capacity, 
in that such definition mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran maintains that his circulatory disorder affecting 
the lower extremities is linked to his period of service or 
alternatively to his service-connected degenerative disc 
disease and degenerative joint disease of the lumbosacral 
spine.  He specifically contends that as a result of the 
limitations associated with his low back disability, his legs 
are painful and stiff, and that he has seen a chiropractor 
since 1998 for treatment of his symptoms.  

Turning first to the veteran's direct service connection 
claim, the Board notes that the veteran's service medical 
records are not of record.  It is clear that in cases where 
service records are missing or destroyed, the law requires 
that the Board provide a thorough "explanation to the 
veteran on how service records are maintained, why the 
searches undertaken constitute a reasonably exhaustive 
search, and why further efforts would not be justified."  
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Moreover, under 
circumstances such as these, the Board's duty to explain its 
findings and conclusions is heightened in cases where service 
records are missing or destroyed.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  In this case, extensive efforts were 
made to locate the veteran's service medical records, but to 
no avail.  In September 1998, on VA Form 21-3101 the service 
department verified the unavailability of the veteran's 
records and indicated a possible fire-related situation.  

Additionally, a checklist for development for service medical 
records is associated with the claims folder, which indicates 
the steps that had been taken to locate the records and the 
results of such efforts.  A formal finding was filed in 
November 1998 in which it was determined that further efforts 
to locate the veteran's service medical records would prove 
futile and that the veteran's claim should be decided on the 
existing evidence of record.  Thus, no further efforts are 
required to try to locate the veteran's service medical 
records, and the Board must proceed accordingly.  

The veteran's claim of service connection initially was 
characterized as service connection for back injury with 
arthritis and radiation to both lower extremities with 
secondary poor circulation in both lower extremities.  In a 
Board decision dated in August 2003, the Board granted 
service connection for chronic lumbar sprain and degenerative 
disc disease with an old herniated disc at the L4-L5 level 
and remanded the circulatory disorder issue.  

Private outpatient records since separation from service 
indicate that the veteran complained of and was treated for 
intermittent low back pain since 1979.  In a February 1987 
statement from W. A. Winegar, D.C., it is noted that the 
veteran had been treated on a number of occasions for low 
back problems and that he presented for complaints of 
numbness in the 2nd and 3rd toes of the right foot.  His foot 
and leg were cold.  Dr. Winegar indicated that the veteran 
needed a CT scan or ultrasound to determine any circulatory 
impairment.  

Records from the Back Care Center, Albert Lea Regional 
Medical Group dated from May 1988 to October 1996 include 
complaints of pain and numbness in the lower extremities.  No 
assessments regarding any circulatory problems are indicated.  

Records from the Institute for Low Back Care dated in April 
1990 include a recitation of the veteran's history of low 
back pain and leg symptomatology dating back to 1958.  The 
veteran was treated primarily with massage therapy and 
physical therapy orthopedic exercises.  No circulatory 
disorder was described in those records.  

Records dated in October 1997 from Westbrook Chiropractic 
refer to myotherapy treatment for complaints associated with 
the low back and radiating pain into the lower extremities.  

Lay statements dated in 1997 and 1998 are of record that 
attest to the veteran's inservice injury to the low back that 
required hospitalization.  

The veteran had a personal hearing in March 1999, at which 
time he stated that after a fall he took on the ice sometime 
in 1988 in which he injured his low back, he began to 
experience pain that radiated into his lower extremities.  He 
testified that he saw a chiropractor for massage therapy and 
acupuncture.  

Records dated from March 1998 to February 2004 from Thomas W. 
Rawle, D.C., are associated with the claims folder.  The 
chiropractor provided a statement dated in May 2002 that the 
veteran had been treated since 1998 for complaints of pain in 
the low back and leg circulation problems.  He stated that 
treatment included chiropractic manipulative therapy to help 
decrease osseous misalignments and massage therapy to help 
correct the circulation of the lower extremities.  He stated 
that the veteran's complaints might be linked to an accident 
during service when the veteran was trapped beneath a portion 
of a bridge following a fall.  He concluded that low back 
pain and circulation problems could be sequelae to that kind 
of injury.  Dr. Rawle provided a similar statement also in 
March 2004.  

In a VA examination report dated in May 2004, the examiner 
provided an assessment of the veteran's circulatory disorder 
that affected the bilateral lower extremities.  The examiner 
noted that the veteran was under treatment for coronary 
artery disease, hypertension, dyslipidemia, gastroesophageal 
reflux disease, lower extremity peripheral arterial occlusive 
disease, low back pain, and depression.  After reviewing the 
claims folder, the examiner noted that the veteran had a 
heart attack in 1989.  The veteran's circulatory problems in 
his legs surfaced in 1994.  The examiner noted that the 
veteran had been unable to separate musculoskeletal or spinal 
disc disease leg pain from the vascular disorder, perhaps 
because the veteran thought that his back problems had caused 
his leg problems.  The examiner noted that apparently this 
was not the case.  The examiner further remarked that the 
date of onset of 1994 for circulatory problems was correct.  
The examiner also noted that the veteran's history is clearly 
indicated in the claims folder, but that confusion stemmed 
from the veteran's inability to distinguish his circulatory 
symptoms associated with vascular occlusive disease from 
radiculopathy and low back pain with right leg pain secondary 
to the low back problem.  

The examiner concluded that the veteran's circulatory 
disorder in the lower extremities was definitely secondary to 
his atherosclerotic arterial occlusive disease.  There was no 
evidence to support that the veteran's circulatory disorder 
was secondary to his service-connected low back disability.  
The examiner concluded that it was far less than 50 percent 
likely that the veteran's atherosclerotic vascular disease 
(circulatory problems) were secondary to his low back 
problems.  

As noted herein, there are no indications of record of a 
circulatory disorder of the lower extremities coincident with 
service.  Thus, service connection on a direct basis is not 
warranted.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 
3.306.  

Further, there is no indication that the veteran's current 
circulatory problems had their onset prior to 1994 as 
confirmed by the medical evidence of record.  Therefore, 
given the expansion of time between the veteran's separation 
from service and the onset of a circulatory disorder, there 
is no basis for a grant of service connection on a 
presumptive basis for circulatory disorder of the lower 
extremities.  38 C.F.R. § 3.307, 3.309.  

Finally, the preponderance of the evidence is against service 
connection for a circulatory disorder of the lower 
extremities on a secondary basis.  As noted above, the 
examiner in the May 2004 examination report clearly ruled out 
any association between the veteran's atherosclerotic 
vascular disease with occlusive disease with bilateral pedal 
artery disease and his service-connected low back disability.  
The examiner confirmed that the veteran's symptoms 
attributable to the bilateral lower extremities stemmed from 
his cardiovascular disease and found no evidence that his 
vascular occlusive lower extremity condition was secondary to 
his service-connected low back condition.  Conversely, the 
comments made by Dr. Rawle amounted to no more than an 
unsupported medical opinion.  The chiropractor's comments 
were speculative in nature and merely indicated that the 
veteran's circulatory disorder could represent the sort of 
sequelae that might occur from the back injury the veteran 
described in service.  Thus, the observations made by Dr. 
Rawle were unsubstantiated and are afforded negligible 
probative weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Service connection on a secondary basis is not 
warranted under these circumstances.  38 C.F.R. § 3.310.  

The veteran and other lay people have provided statements in 
this case attesting to a relationship between his current 
vascular disorder and his period of service.  Nonetheless, 
neither the veteran nor others have shown evidence of the 
requisite degree of medical training and knowledge to render 
their assertions as to diagnosis or causation competent.  
Espiritu v. Derwinski, 2 Vet. App. 494, 496 (1992).  


ORDER

Service connection for a circulatory disorder of the lower 
extremities is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


